Citation Nr: 1549504	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than September 13, 2010 for the grant of service connection for renal failure, claimed as kidney disease, as secondary to the service-connected disability of hypertension.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to October 1998 and from May 2000 to September 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
By a filing of July 2013, the Veteran revoked representative by his attorney.  The Veteran has not secured new representation.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied entitlement to service connection for renal failure, claimed as kidney disease, as secondary to service-connected hypertension.  The Veteran did not appeal the decision, nor submit new and material evidence within one year of the denial. 

2.  In September 2010, the Veteran filed a petition to reopen the claim of entitlement to service connection for kidney disease as secondary to service-connected hypertension; no communications were received by VA prior to that time that may be construed as a petition to reopen the previously denied claim.

3.  In a February 2011 rating decision, the RO found that new and material evidence had been received to reopen the claim for entitlement to service connection for renal failure, claimed as kidney disease, as secondary to the service-connected disability of hypertension, and the benefit was awarded with an evaluation of 80 percent, effective September 13, 2010.

4.  In a September 2012 rating decision, the RO assigned a 100 percent evaluation, effective July 24, 2012, for the Veteran's service-connected disability of renal failure.

5.  The currently-assigned effective date of September 13, 2010 is the later of the date entitlement to the benefit was shown or the date a petition to reopen the claim of entitlement to service connection for renal failure was received.

CONCLUSIONS OF LAW

1.  The October 2008 rating decision denying entitlement to service connection for kidney disease as secondary to the service-connected hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  The criteria for an effective date earlier than September 13, 2010 for the grant of service connection for renal failure claimed as kidney disease are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, the information and evidence that VA will obtain, and the information and evidence that the claimant is expected to provide.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In regard to the Veteran's appeal seeking an earlier effective date for the grant of service connection for renal failure, service connection has been granted and an initial disability rating and effective date have been assigned.  Because the claim has been proven, the purpose that § 5103(a) notice is intended to serve has been fulfilled, and further notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to a "downstream" element such as the effective date of service connection.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  Following his September 2010 petition to reopen, the Veteran received VCAA notice by a letter of September 2010, which included information as to what constitutes new and material evidence and how VA determines the effective date of service connection.

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The evidence of record includes statements of the Veteran, Social Security Administration records, VA treatment records, service personnel records, and service treatment records.  By a memorandum of December 2012, VA made a formal finding that service treatment records relating to Reserve service from May 15, 2000 to September 2001 are unavailable, that all efforts to obtain the records have been exhausted, and that further attempts to obtain the records would be futile.

The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to a claimant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record but need not discuss each piece of evidence.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  A claimant need demonstrate only an approximate balance of positive and negative evidence in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that an effective date earlier than September 13, 2010 is warranted for the award of service connection for renal failure.  See Veteran's statement of March 2011.  Specifically, he contends that service connection should date from June 23, 2009, the date of a VA treatment record noting a medical assessment of "uncontrolled HTN, Chr Renal Insuf."  See Veteran's statement of April 2014.

The Veteran is service-connected for hypertension.  See rating decision of November 1998.  In January 2007, the Veteran filed a claim for entitlement to service connection for kidney disease, secondary to my service connected disability hypertension.  In a rating decision of October 2008, the RO denied entitlement to service connection for renal failure claimed as kidney disease, to include as secondary to service-connected hypertension.  The Veteran did not appeal the decision, nor submit new and material evidence within one year of the denial.  

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108 provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

In September 2010, the Veteran filed an application to reopen his previously denied claim of service connection for kidney disease as secondary to his service-connected hypertension.  In a rating decision of February 2011, the RO found that new and material evidence had in fact been received to reopen the claim and that the evidence was sufficient to grant the benefit.  Service connection was awarded, effective September 13, 2010.  
The effective date of an award of service connection based on new and material evidence received after a final adjudication shall be fixed in accordance with the facts found but shall not be earlier than the date of the receipt of the application to reopen.  See 38 U.S.C.A. § 5110(a) (West 2014); Sears v. Principi, 16 Vet. App. 244 (2002).  

Any communication from, or action by, a veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155 (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  When an informal claim is made, VA is generally required to send a formal application to the veteran.  If the completed form is received by VA within one year from the date it was sent to the veteran, the claim will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2015); Servello v. Derwinski, 3 Vet. App. 196, 200-201 (1992).

Upon a full review of the record, the Board finds that, after the October 2008 rating decision denying service connection became final, the Veteran made no correspondence to VA addressing the issue of service connection for kidney disease until the September 2010 filing that was correctly construed as a motion to reopen. 

The Veteran is correct, in that there is a VA treatment record of June 23, 2009 making an assessment of uncontrolled hypertension and chronic renal insufficiency.  There is also a VA treatment record of August 2010 that notes: "[The Veteran] has CKD stage Iv se. to hypertensive renal disease with superimposed effects of Gout and possible NSAID."  Because these VA treatment records do not indicate an intent to apply for VA disability benefits, however, they are not earlier, informal claims to reopen.  The mere presence of medical evidence in the record does not establish an intent on the part of a veteran to seek service connection for a condition and cannot be construed as an informal claim.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  There must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).
In short, the date of receipt of the Veteran's petition to reopen his service connection claim was September 13, 2010; therefore, the Board finds that the earliest effective date of service connection for renal failure is September 13, 2010.  

The Veteran cites entitlement to an earlier effective date on the basis of 38 C.F.R. 
§ 3.157(b)(1).  See Veteran's statement of April 2015.  That regulatory section, however, relates to "a formal claim for pension or compensation [that] has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree."  38 C.F.R. § 3.157(b)(1) (2015) (emphasis added).  Here, the rating decision of October 2008 denied the Veteran's service connection claim not on the basis that the disability was non-compensable in degree, but rather because a preponderance of the evidence was against a finding that the Veteran's renal failure was related to his service-connected hypertension.  Therefore, section 3.157(b)(1) is inapplicable and cannot serve as the basis for the grant of an earlier effective date.

The Board is bound by the specific legal standard governing effective dates.  Because there is no legal basis by which an effective date for the grant of service connection earlier than September 13, 2010 can be assigned, the claim for an earlier effective date must be denied.  See 38 C.F.R. § 3.400(b)(2)(i) (2015).  As a preponderance of the evidence is against entitlement to an effective date prior to September 13, 2010 for the grant of service connection for the disability of renal failure, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2014).

ORDER

Entitlement to an effective date prior to September 13, 2010 for the award of service connection for renal failure is denied.


____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


